HUNTER, Circuit Judge
(dissenting).
I must respectfully disagree with the conclusion of my brethren in this case. I believe that the jury could not reasonably have found that any negligence of the bus driver was a proximate cause of the accident, and thus I would affirm the directed verdict for the defendant.
The plaintiffs argue that the jury might have found negligence in one or more of three distinct ways:
1. Excessive speed. Although the bus driver himself testified that he had been traveling 35 miles per hour immediately before the accident, the witness Taulton testified that he had seen the bus about 400 feet before the impact, that he estimated its speed to be 55-60 miles per hour, and that the bus did not slow down thereafter. The speed limit was 55 miles per hour for cars and 45 miles per hour for trucks, according to the witness Wise, or 50 miles per hour, according to the Witness Taulton. The witnesses are inconsistent in their testimony, and I must agree with the majority that credibility questions are for the jury. But I disagree that excessive speed could have been found to be a proximate cause of the accident. The only evidence before the jury as to the distance between the bus and the plaintiffs’ Corvette at the time the Corvette crossed the median was the bus driver’s estimate that the crossing took place 70-80 feet in front of him. Given the forward motion of the Corvette, the forward motion of the bus, and the distance separating the two vehicles, even if the jury found that the bus was moving somewhat in excess of the speed limit, because the two vehicles were' so close together at the time that the Corvette skidded into the bus’s lane, I see no reasonable inference that the bus’s excessive speed, if any, was a factor in causing the plaintiffs’ damages.
2. The driver’s inattention. The driver’s own testimony is that sometime prior to the accident he glanced over into the northbound lanes to see if the driver of a northbound truck was an acquaintance. The plaintiff argues that this testimony might be taken as indicating that the driver was not watching the road ahead. But after reading the transcript I see no reasonable inference to be drawn except that (1) the driver glanced briefly at the approaching traffic, and did not divert his eyes from the road ahead of him for more than an instant, and (2) the glance took place sometime before the time that the Corvette skidded into the lane ahead of the bus. I see no reasonable inference of negligence. In addition, for reasons similar to those above with respect to excessive speed, 1 see no reasonable inference that the driver’s inattention could have been a proximate cause of the accident.
3. Lack of evasive action. The plaintiff argues that the jury might have found negligence in the bus driver’s failure to swerve to his right to avoid the Corvette. But even if we accept the dubious assumption that a 29,000-pound bus can be physically swerved into another lane in so short a distance, there was testimony which was not contradicted1 that there were cars in *758the right southbound lane next to the bus at the point of impact, making such a swerve impossible. I see no reasonable inference of negligence from the bus driver’s failure to swerve.
For the reasons stated, I would affirm.

. The bus driver testified in some detail about the traffic to his right (90a-91a). The only evidence that can be taken as contradictory is the witness Taulton’s *758testimony that he did not observe heavy traffic on the road at a time prior to the accident when he crossed the road, and that he did not observe cars traveling in the slow lane as the bus approached him, some 400 feet from the ultimate point of impact (115a-116a).